September 29, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               GARDEN RIDGE, L.P., Appellant/Cross-Appellee

NO. 14-15-00695-CV                          V.

            CLEAR LAKE CENTER, L.P., Appellee/Cross-Appellant
                  ________________________________

      This cause, an appeal from the judgment in favor of appellant/cross-
appellee, Garden Ridge, L.P., signed May 19, 2015, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We
therefore REFORM the judgment of the court below by striking the second
paragraph of the judgment and adding in its place the following:

      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that
      Garden Ridge, L.P., recover from Clear Lake Center, L.P., the sum of
      $540,700.00 plus prejudgment interest in the amount of $116,766.93
      for a total damages award as of the date of this judgment of
      $657,466.93.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order appellee/cross-appellant, Clear Lake Center, L.P., to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.